            Case 2:20-cv-05152-AB Document 4 Filed 10/26/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STRIKE 3 HOLDINGS, LLC                       :       CIVIL ACTION
                                             :
                      Plaintiff,             :
                                             :
       v.                                    :          NO. 20-5152
                                             :
JOHN DOE SUBSCRIBER ASSIGNED                 :
IP ADDRESS 173.75.224.192,                   :
                                             :
                      Defendant.             :

                                             ORDER

       AND NOW, this 26th day of October, 2020, it is ORDERED that Plaintiff’s ex parte

Motion for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (ECF No. 3)

is GRANTED as follows:

       1. Plaintiff may serve a Rule 45 subpoena to Verizon Fios (“the ISP”) to obtain the true

name and address of the Doe Defendant to whom the ISP assigned an Internet Protocol (“IP”)

address as provided in Exhibit A to the Complaint.

       2. Plaintiff may serve a Rule 45 subpoena in the same manner as above on any ISP that

is identified in response to a subpoena as a provider of internet services to the Doe Defendant.

       3. With respect to any ISP that qualifies as a “cable operator” as defined by 47 U.S.C. §

522(5), this Order further authorizes disclosure of information pursuant to 47 U.S.C. §

551(c)(2)(B).

       4. Plaintiff must attach to each Rule 45 subpoena a copy of this Order and the Court-

Directed Notice Regarding Issuance of a Subpoena, a copy of which is attached to this Order.

       5. The Rule 45 subpoena must instruct the ISP to provide a copy of this Order and the

Court-Directed Notice to the Doe Defendant within seven (7) days of service of the subpoena.
             Case 2:20-cv-05152-AB Document 4 Filed 10/26/20 Page 2 of 3




       6. As set forth more fully in the Court-Directed Notice, the Doe Defendant shall have

twenty-one (21) days from receipt of the Notice to file a motion to quash or vacate the subpoena.

The ISP may not release to Plaintiff or its attorneys the Doe Defendant’s identifying information

any sooner than twenty-one (21) days after the ISP has sent the Court-Directed Notice to the Doe

Defendant.

       7. If the Doe Defendant or an ISP files a motion challenging the subpoena, the ISP may

not provide any information to Plaintiff or its attorneys without an Order of the Court authorizing

the ISP to produce the requested discovery.

       8. Plaintiff shall not disseminate or use the information disclosed in response to a Rule

45 subpoena for any purpose other than protecting Plaintiff’s rights as set forth in its Complaint.




                                                     _s/ANITA B. BRODY, J.__
                                                     ANITA B. BRODY, J.




COPIES VIA ECF ON: 10/26/2020




                             COURT-DIRECTED NOTICE
                         REGARDING ISSUANCE OF SUBPOENA
       A subpoena has been issued directing your Internet Service Provider (“ISP”), to disclose
your name and address. The subpoena has been issued because you have been sued in the United
           Case 2:20-cv-05152-AB Document 4 Filed 10/26/20 Page 3 of 3


States District Court for the Eastern District of Pennsylvania in Philadelphia, PA as a “John Doe”
by Strike 3 Holdings, LLC (“Plaintiff”). This case is identified as Strike 3 Holdings, LLC v. John
Doe Subscriber Assigned IP Address 173.75.224.192 (No. 20-5152). You have been sued for
allegedly using the Internet and the BitTorrent protocol to infringe copyrights. The Plaintiff has
identified you only as a “John Doe” and has served a subpoena on your ISP to learn your
identity. This notice is intended to inform you of some of your rights and options. By authorizing
the issuance of this subpoena, the Court is not making a decision on the merits of the Plaintiff’s
allegations.

                 YOUR NAME HAS NOT YET BEEN DISCLOSED.
           YOUR NAME WILL BE DISCLOSED IN 21 DAYS IF YOU DO NOT
                       CHALLENGE THE SUBPOENA.
        Your name has not yet been disclosed. The Plaintiff has given the Court enough
information about your alleged infringement to obtain a subpoena to identify you, but no
decision whether you are liable for infringement has been made. You can challenge the subpoena
in Court. You have twenty-one (21) days from receipt of this notice to file a motion to quash or
vacate the subpoena. If you file a motion to quash the subpoena, your identity will not be
disclosed until the motion is decided (and the Plaintiff cannot proceed against you until you are
identified). The Resource List below can assist you in locating an attorney to help you determine
how to respond to the subpoena. If you do not file a motion to quash at the end of the 21-day
period, your ISP will send the Plaintiff your identification information.

             OTHER ISSUES REGARDING THE LAWSUIT AGAINST YOU
        Once you are named as a defendant, the Plaintiff must establish jurisdiction over you to
maintain a lawsuit against you in the District Court in Philadelphia. If you do not live or work in
Pennsylvania, or visit the state regularly, you may be able to challenge the Pennsylvania court’s
jurisdiction over you. If your challenge is successful, the case in Philadelphia will be dismissed,
but the Plaintiff may be able to file against you in another state where there is jurisdiction.

                                       RESOURCE LIST
        The organizations listed below provide guidance on how to find an attorney. If you live in
or near Pennsylvania or Philadelphia, the second and third listings below provide referrals for
local attorneys. If you need a lawyer in a state other than Pennsylvania, you may contact that
state’s bar association.
∙       American Bar Association - http://www.abanet.org.
∙       Pennsylvania Bar Association - www.pabar.org; Lawyer referral service - (800) 692-7375 or
        (717) 238-6807.
∙       Philadelphia Bar Association - www.philabar.org; Lawyer referral service - (215) 238-6333.
